Citation Nr: 1232262	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  04-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant is the surviving spouse of the service member who had active military service from June 1946 to February 1950, and from July 1952 to January 1968; with additional service in the United States Marine Corps and the United States Navy Reserves.  The service member passed away in May 2002.  

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi.  

After perfecting her appeal, the appellant testified at an RO hearing in March 2005 and at a Board video conference hearing before a Veterans Law Judge in August 2005; copies of these transcripts are associated with the claims file.  It is noted that the Veterans Law Judge before whom the appellant testified has retired from her position at the Board.  The appellant was notified that she could provide testimony before another Veterans Law Judge or proceed with the adjudication of her claim.  The appellant subsequently declined the option for another hearing.  

In February 2006, the Board denied the appellant's claims seeking entitlement to service connection for the cause of the Veteran's death and DEA benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Following the review of a "Joint Motion to Vacate and Remand" (Joint Motion), in October 2007, the Court vacated and remanded the Board's February 2006 decision.  

After the claim was returned to the Board, the Board concluded that additional development of the appellant's claim was necessary prior to further adjudication on the merits of her claim.  Hence, in November 2007, the claim was remanded to the RO for additional development.  The claim has since been returned to the Board for review.  The appeal is once again REMANDED to the RO.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant, through her accredited representative, has averred that her husband's death was secondary to his exposure to chemical dioxins while in service or, alternatively, secondary to exposure to ionizing radiation.  More specifically with respect to the claim involving chemical dioxins or Agent Orange, the appellant has averred that the Veteran was exposed to herbicides while stationed in the Kingdom of Thailand.  It has been claimed that chemical dioxins were used to defoliate areas and aid in construction, and that the planes that were used to defoliate other countries during the Vietnam Conflict were supplied out of the Royal Thai Air Force Base at Korat, Thailand.  Although the appellant's claim has been developed with respect to her claim involving radiation, a further review of the claim indicates that the complete and proper development of her claim involving herbicide exposure has not occurred.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2011).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2011).  If there is such exposure, service connection is presumed for the various disorders.  

The record reflects that the Veteran did not serve in the Republic of Vietnam.  However, VA has specific procedures to determine whether a Veteran was exposed to herbicides in a location other than Vietnam - such as the Kingdom of Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs that the RO should send a detailed statement of the Veteran's (or appellant's) claimed herbicide exposure to the Compensation and Pension Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.  The Board noted that the Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  It does not appear that the specific development outlined in the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o, was undertaken in this case.

Accordingly, the case is REMANDED for the following action: 

1.  The RO then must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows:

a) Furnish a detailed description of the Veteran's claimed exposure, while stationed in the Royal Thai Air Force Base at Korat, Thailand, to the Compensation and Pension Service via electronic mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used at the base in question as alleged by the appellant and her accredited representative.  

b) If a negative response is received from the Compensation and Pension Service, the RO should submit a request to JSRRC for verification of exposure to herbicides.  If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.

All development undertaken in this regard should be documented for the record.  

2.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant, along with her accredited representative, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


